THE       A      ORNEY




                           18, 1950

Hon.Uayne L. Rartmm             oplnlon Ifo.v-1004.
County Attorney
DeWitt county                   Rer Compensa%ionof County
Cuero, Texas                        Cammissfoners,
Dear Sir:
            Your request for au oplnlon is as Sollowsn
         "The membersof the Commlssloners~ Court
    OS DeW.tt County, Texas are eligible for a
    raise In salary under the provisiom'of See-.
    M&i'1 of Article 2350, Vernon8a AnnoCiv, St*
    They have asked me to sedure a ruling Srm
    your offioe as to whether the provisions oft
    Article 3912g; Section 1, Vernon’s Anne C&v,
    St., prohibit their granting such raise to
    themselves without granting a proportionate
    raise to the remaining county offioials OS
    said county0
          "Said last mentioned statute;after au-
    thorizJ.ng a 25s ralse,Sor precinct, aounty
    and district officers, continues as follows,
    'provided,however, the members OS the Com-
    mlsslc$ers CouW$ay not raise the salaries
    of anjrOS such CommtaslonersCourt under the
    terma oS this Aot tithoutmislng the salam
    OS the maJ,ningcounty officials in like
    proportEa8.
         "Section 5 of said Article reads, 'The
    provleiona o? this Act shall be cumulative of
    all other laws pertaining to salaries of
    county and preolnct officers and their depu-
    ties and asslstants~.
         "It is my opinion that so long as their
    raise is granted under the provisions of Ar-
    tlole 2350, end not under Article 3912g, they
    would not be required to give the other off%-
    aers proportionateraUes, nor would they be
Hon. Wayne L. Hartmsn, page 2 (V-1004)


    required to publish their intentions as pro-
    vided in Section 4 of Article 3912g, However,
    they have requested that I secure an opinion
    from you, and I would, therefore, appreciate
    a reply at your convenience."
         In 1949 Dewitt County had a tax valuation of
 18 758,825.OOaccording to the last app? zed tax rolls
 1948 tax rolls) and has a tax valuation ti 1950 of
 20 848,175.OO according to the last approved tax rolls
t1949 tax rolls).
         Article 2350, V.C.S., provides in part as Sol-
lows:
         "In counties having the following assess-
    ed valuations,respectively,as shown by the
    total assessed valuations OS all properties
    certified by the county assessor and approved
    by-the GomIssioners Court, for county purpos-
    es, for the previous year, from time to time,
    the County Cammissionersof such counties
    shall each receive annual salaries not to ex-
    ceed the amounts herein specified,Said SREH"
    ries to be paid'in e ual monthly instalments,
    at least one-half 47, and not exceeding
    three-fourths(3/b I, out of the Road and Bridge
    Fund, and the remainder out of the General
    Fund of the County; said assessed valuations
    and salaries applicable thereto being as Sol-
    lows:


     '$12;000;001and less than 20,000,OOO not to
     exceed $2,500,00
     "$20,000;001and less than 30,000,OOO not to
     exceed $3,000,00"
          Shoe the tax valuation of-Dewitt County has
increased from $18,758,825.00to $20,848,175,00the
Commlssloners~Court is authorized under the provisions
of Article 2350 to set the.salariesoS.the County COm-
missioners at any sum not to exceed $3,000,00 a year.
          Section 1 of Art&e 3912g, V.C.S, (S.B. 92,
Acts 51st Leg., R.S. 1949, Ch. 320, pe 601) provides:
- ,-.




        Hon. Wayne ,L.Hartmanj page 3 (V-1004)


                 %he CommlsslonersCourt in each county
            of this State Is hereby authorized,when ti
            their judgment the financial condition of the
            county ana the needs of the officers justif'y
            the increase, to enter an order increasing
            the compensationof the precinct, county and
            district officers, or either of them, In an
            addltional,amountnot to exceed twenty-five
            (25$) per cent of the sum allowed under the
            law for the fiscal year of 1948, whether
            paid on fee or sala%y basis; prbvided, howev-
            er, the mabers oS the Cozsalsalonera  Court
            may not zlalsethe salaries of any of such
            i?ommlsslonersCourt under the tems of this
            Act without ralaln~ the salary of the remaln-
            'inacounty ofSlClal8 In like Droportlon."
            TBnrghasisadded)
                  The requirement "that the CozimlsaionersCourt
        may not raise the salaries oS any OS such Ccmmlssloners
        Co!ii%under the terms oS this Act tithout raising thee
        salary of the     lnlng county ofSlclala in like propor-
        tion* applies 'd-y to~the inorease authorized l.n*'Artlcle
        3912g and does not apply to the increase ln salaries %m-
        der the provisions of Article 2350 due to the increase
        In tax valuation in Dewitt County.
                  We-agree with the ooncluslon reached by you ln
        your btiief and you are therefore advised that the Com-
        mlsrloners3 Court of Dewitt County may set the salaries
        of the membeps of th6 Comzissioners~ Court at ar@ sum
        not to exceed $3,000.00 per annu$ without granting rals-
        es to the other county officials.


                 The Comlssioneral  Court of Dewitt Coun-
            ty may set the salaries of the members of the
            Comlsaioners~   Cot&t.underthe provisions of
            Artlcl6 2350, V.CiS., at any sum not to exoeed
             3,OOO;OO due to the lnareaae in tax Valu+
            fIon for Dewitt County without rais     the sal-
                                               9 8. The
            aries of the remaining aounty officia
            reqtirqent for slmllar raises to other oountg
            offfcials is ooatained in au entirely different
                                                      --   I




    Wayne L. Hartnan,   page 4 (V-1004)


    salary act, Art. 3912g, whloh is not applica-
    ble to salary increases under Article 2350.
                                  Yours very truly,
                                    PRICE DARIRL'
APPROVEDI                         Attorney General
CT;c. Davis
County ASSairZrilvision
Charles D. Mathews
Executive Assistant                       Assistant
JRzbh